This was an action to recover the possession of an automobile, tried in the Forsyth County Court, resulting in judgment for defendant upon the verdict of the jury that plaintiff was not the owner of the automobile sued for. Upon appeal to the Superior Court, all of plaintiff's assignments of error were overruled, and the judgment of the county court affirmed. From the judgment of the Superior Court, plaintiff appealed to the Supreme Court, preserving its exceptions and assignments of error in the county court.
The record discloses that the controversy resolved itself into one of fact, and that the issues raised by the pleadings were properly submitted to the jury. There was no exception to the judge's charge, and we have examined the exceptions to the court's rulings on matters of evidence and find therein no prejudicial error. No new questions of law are presented, and we see no sufficient reason to disturb the result of the trial.
Judgment affirmed.